     Case 3:18-cr-03615-JLS Document 143 Filed 05/26/20 PageID.627 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10                      (HONORABLE JUDGE JANIS L. SAMMARTINO)
11   UNITED STATES OF AMERICA,                   )   Case No.: 18-CR-3615-JLS
                                                 )
12                   Plaintiff,                  )   ORDER GRANTING DEFENDANT’S
                                                 )   MOTION TO MODIFY CONDITIONS OF
13          vs.                                  )   PROBATION
                                                 )
14   ERIK BARNETT BENSON,                        )
                                                 )   [ECF No. 139]
15                   Defendant.                  )
                                                 )
16

17
            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant’s
18
     unopposed motion to modify the conditions of his probation is Granted. The GPS location
19
     tracking device being worn by MR. BENSON shall be removed and that condition deleted from
20
     the terms of his probation.
21

22          IT IS SO ORDERED.

23   Dated: May 26, 2020
24

25

26

27

28
